--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 
SERVICE AGREEMENT
 


THIS AGREEMENT dated for reference the 6th day of May, 2014 replaces and
supersedes all previous agreements between the Service Provider and the Company.
 


 
BETWEEN:
Douglas McGibbon  (the “Service Provider”)

 
AND:                      American Magna Corp.
        701 N. Green Valley Parkway, Suite 200 Henderson, Nevada, 89074

 
WHEREAS:


 
(the “Company”)
A.  
The Company is a U.S. corporation in the business of mineral exploration; and

 
B.  
The Company desires to develop a resource property exploration program; and

 
C.  
The Company desires to retain the services of the Service Provider in the
capacity pursuant to the terms hereof; and

 
D.  
The Service Provider is a person providing services as the Secretary and
Director of the Company.

 


THIS AGREEMENT WITNESSES THAT in consideration of the premises and mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which is acknowledged by each party, the parties
agree as follows:
 


1.  
ENGAGEMENT AND DURATION: The Company hereby engages the Service Provider to
provide the services referred to in Section 3 hereof for the consideration
hereinafter set forth and the Service Provider hereby accepts such engagement by
the Company, all upon and subject to the terms and conditions of this Agreement.

 


2.  
TERM:  The Service Provider’s engagement shall continue as long as the Service
Provider remains engaged by the Company under this Agreement. This Agreement can
be terminated at any time by either the Service Provider or the Company by
providing 30 days written notice.  No severance or termination benefits are
payable under this Agreement.  Nothing herein shall prevent the Service Provider
from offering or performing consulting services to other individuals,
businesses, or entities.

 


3.  
DUTIES: The Service Provider will utilize his expertise to:

(a)  
Provide services such as, but not limited to; identifying, assessing, and
recommending action on opportunities from a geological perspective; providing
technical support in planning and follow-up of operations; and other services
that fit the parameters of the Company’s business plan as directed by the
Company’s management.




 
 

--------------------------------------------------------------------------------

 
 


4.  
COMPENSATION:

 


4.1 Compensation:  The Service Provider will be paid $500 per month.
 


*
    All travel charges, including air fare, meals, and lodging will be charged
at actual cost.

 


4.2 Payment Terms
 
(a) The Company will pay the service provider quarterly in advance based on an
invoice supplied to the Company by the Service Provider.

 


5.  
CONFIDENTIALITY AND NON-DISCLOSURE: The Service Provider agrees on behalf of
himself that any information provided to him by the Company of a confidential
nature will not be revealed or disclosed to any person or entity, except in the
performance of this Agreement or as directed by legal or regulatory authority,
without the express written consent of the Company while this Agreement is in
effect.

 


6.  
WAIVER: No consent or waiver, express or implied, by any party to this Agreement
of any breach or default by the other party in the performance of its
obligations under this Agreement or of any of the terms, covenants or conditions
of this Agreement shall be deemed or construed to be a consent or waiver of any
subsequent or continuing breach or default in such party’s performance or in the
terms, covenants and conditions of this Agreement. The failure of any party
to  this Agreement to assert any claim in a timely fashion for any of its rights
or remedies under this Agreement shall not be construed as a waiver of any such
claim and shall not serve to modify, alter or restrict any such party’s right to
assert such claim at any time thereafter.

 


7.  
NOTICES:  Any notice relating to this Agreement or required or permitted to be
given in accordance with this Agreement shall be in writing and shall be
personally delivered or delivered by courier to the address of the parties set
out on the first page of this Agreement. Any notice shall be deemed to have been
received when delivered. Each party to this Agreement may change its address by
giving written notice of such change in this manner provided for above.

 


8.  
APPLICABLE LAW:   This Agreement shall be governed by and construed in
accordance with the laws of the state of Nevada and the federal laws of the
United States applicable therein, which shall be deemed to be the proper law
hereof. The parties hereto hereby submit to the jurisdiction of the courts of
Nevada.




 
 

--------------------------------------------------------------------------------

 



 
9.  
SEVERABILITY:  If any provision ofthis Agreement for any reason by declared
invalid, such declaration shall not effect the validity of any remaining portion
of the Agreement, which remaining portion remain in full force and effect as if
this Agreement had been executed with the invalid portion thereof eliminated and
is hereby declared the intention of the parties that they would have executed
the remaining portions of this Agreement without including therein any such
part, parts or portion which may, for any reason, be hereafter declared invalid.

 


10.  
ENTIRE AGREEMENT:  This Agreement, hereto constitutes the entire agreement
between the parties hereto and there are no representations or warranties,
express or implied, statutory or otherwise other than set forth in this
Agreement and there are no agreements collateral hereto other than as are
expressly set forth or referred to herein. This Agreement cannot be amended or
supplemented except by a written agreement executed by both parties hereto.

 


11.  
INTERPRETATION:  Any reference to gender includes all genders, and the singular
includes the plural and the body corporate. No provision of this Agreement shall
be construed against any party by virtue of that party having drafted and
prepared this Agreement; it being acknowledged and agreed that both parties
participated in the negotiation, drafting and preparation of this Agreement. All
headings are inserted for reference only.

 


12.  
COUNTERPARTS:  This Agreement may be executed in counterparts together shall
constitute one and the same instrument.

 


 
IN WITNESS WHEREOF the Parties have duly executed this Agreement as of the date set out on the first page of this Agreement.



Douglas McGibbon
 






___/s/___________________________

Douglas McGibbon
Authorized  Signatory
 






American  MagnaCorp.






__/s/____________________________
Per: Carl Nesbitt, President and CEO
Authorized Signatory


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------